 ESGROINC. AND ESGRO VALLEY INC.2852. International Union of Operating Engineers,Local 826,AFL-CIO, is a labororganization within the meaning of Section2(5) of the Act.3.All Respondent's production and maintenance employees and laboratory tech-nicians employed at Respondent'sOdessa,Texas,plant, including head operators,head technicians,head craftsmen,and special laborers, but excluding clerical em-ployees, safetyinspectors,professional employees,guards, and supervisors as definedby the Act,constitute,and at all times material constituted,a unit appropriatefor thepurposes of collective bargaining within the meaning of Section9(b) of theAct.4. InternationalUnion of OperatingEngineers,Local 826, AFL-CIO, was onFebruary 5, 1960, andat all timesthereafterhas been, the exclusivestatutory repre-sentative of all the employees in the above-described appropriate unitfor the pur-poses of collective bargainingwithin themeaning of Section 9(a) of the Act.5.By refusingon March 17, 1960, and atall times thereafter,to bargain col-lectivelywithInternationalUnion ofOperating Engineers,Local 826, AFL-CIO,as the exclusivestatutoryrepresentativeof the employeesin the appropriate unit,Respondenthas engaged in and is engaging in unfairlaborpracticeswithin themeaning of Section 8(a) (5) of the Act.6.The aforesaidunfair labor practices are unfairlaborpracticeswithin themeaning ofSection 2(6) and(7) of the Act.7.Respondent did not, except as otherwise foundabove, violate the Act.[Recommendations omitted from publication.]Esgro Inc. and EsgroValleyInc.andHerbert RivkinWhite Front Stores,Inc.andHerbert RivkinRetail Clerks International Association,LocalNo. 777, AFL-CIOandHerbert Rivkin.Oases Nos. U-CA-4035, 21-CA-4060,and 921-CB-1564-1.January 15, 196.DECISION AND ORDEROn May 4, 1961, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding thatcertain of the Respondents had engaged in and were engaging in un-fair labor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the Intermedi-ate Report attached hereto.Thereafter, the General Counsel and theEsgro Respondents filed exceptions to the Intermediate Report andbriefs.Pursuant to Section 3(b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in this case,and hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner to the extentconsistentherewith.135 NLRB No 20 286DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.The Trial Examiner found that Esgro Inc., Esgro Valley Inc.,and Esgro Central Inc., were commonly owned and operated as partsof Francis J. Esgro's joint enterprise.However, because no chargehad been filed specifically naming Esgro Central Inc., as a Respond-ent, he concluded that the limitations imposed on him by Section10(b) and the allegations of the complaint barred a finding that thethree Esgro Companies involved were a single employer within themeaning of the Act, and further required the dismissal of the com-plaint as to the discriminations against Rivkin while he was employedat Esgro Central Inc.We do not agree with these conclusions. To thecontrary, we find that the complaint sufficiently alleged that the threeEsgro Companies were a single Employer; that the record establishesthat they are in fact a single Employer for purposes of the Act; andthat the conduct alleged in the complaint to constitute unfair laborpractices was the subject of charges timely filed and served uponEsgro Inc., and Esgro Valley Inc. In these circumstances, we con-^clude that Section 10 (b) does not bar the allegations of the complaintbased upon conduct of the Esgro Companies, acting through EsgroCentral Inc., especially since the violations found were committed byFrancis J. Esgro, the sole owner of all three companies.We furtherfind that the Esgro Comapnies are jointly liable for the unfair laborpractices of each, and that in these circumstances the failure to nameEsgro CentralInc., asa party Respondent is not prejudicial.2.The Union failed to file exceptions to the Trial Examiner's find-ing that the Union caused one of the Esgro enterprises (Central) toapply the union-security contract less than 30 days after its executionand in so doing to discharge employee Rivkin on February 23, 1960.Accordingly, we adopt his unfair labor practice finding as against theUnion.As the Trial Examiner recommended dismissal of the com-plaint against the Esgro Companies, based on this discharge, only be-cause of his erroneous view as to the limitations imposed by Section10 (b), we further find that by virtue of said discharge the Esgro Com-panies have violated Section 8 (a) (3) and (1) of the Act.3.We agree with the Trial Examiner that another of the EsgroCompanies (Valley), which had meanwhile reinstated Rivkin onMarch 1, 1960, unlawfully discriminated against Rivkin on June 10,1960, by transferring him back to Central. In view of Rivkin's testi-mony, credited by the Trial Examiner, we further find, contrary tothe Trial Examiner, that by discharging Rivkin from Central onJune 19, 1960, the Esgro Companies have further unlawfully dis-criminated' against Rivkin, in violation of Section 8(a) (3), (4),and (1).4.We also agree with the Trial Examiner that the remaining un-fair labor practice allegations of the complaint have not beenestablished. ESGRO INC. AND ESGRO VALLEY INC.287The RemedyAs we have found that the Esgro Companies have engaged in un-fair labor practices, in addition to those as found by the Trial Ex-aminer, we shall further order that they make Rivkin whole for anyfurther loss of earnings resulting from the discrimination against himon June 19, 1960, and that they, jointly and severally with the Re-spondent Union, make Rivkin whole for any loss of earnings duringthe period from February 23 to March 1, 1960.On the basis of the foregoing and the entire record, the NationalLabor Relations Board hereby rejects the Trial Examiner's conclu-sionsof law numbered 1 and 3, and hereby modifies his conclusionsof law numbered 4 and 8, to read as follows :4.Esgro Inc., Esgro Valley Inc., and Esgro Central Inc., are asingle employer within the meaning of Section 2(2) of the Act.8.By discriminating against Herbert Rivkin on February 23,June 10, and June 19, 1960, the Respondent Companies, Esgro Inc.,Esgro Valley Inc., and Esgro Central Inc., have violated Section8(a) (1), (3),and (4) of the Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :I.Respondents Esgro Inc., Esgro Valley Inc., and Esgro CentralInc., their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discharging or otherwise discriminating in regard to the hireor tenure of employment of any employees to discourage activitiesprotected under the Act, or because an employee has filed chargesunder the Act.(b) In any other manner interfering with, restraining, or coercingemployees in the exercise of rights guaranteed in Section 7 of the Actexcept in the manner permitted in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Herbert Rivkin immediate and full reinstatement tohis former, or substantially equivalent position with Esgro ValleyInc. ; make him whole in accordance with the manner of computationset forth inF. 'W. Woolrworth Company,90 NLRB 289, for any lossof wages suffered by' reason of the discriminations against him onJune 10 and 19, 1960; and jointly and severally with Retail ClerksUnion Local 777 and its successor, Retail Clerks Union Local 770,make him whole for any loss of wages suffered by reason of the dis-crimination against him on February 23, 1960; all as set forth in the 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDsection of the Intermediate Report entitled "The Remedy," as modi-fied herein.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to analyze the amounts of backpayclue and the right to reinstatement under the terms of this Order.(c)Post at their places of business, including all places wherenotices to employees are customarily posted, copies of the notice at-tached hereto marked "Appendix A." 1 Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, afterbeing duly signed by a representative of said Respondents, shall beposted by the Respondents immediately upon receipt thereof and bemaintained by them for 60 consecutive days thereafter.Reasonablesteps shall be taken by the Respondents to insure that such noticesare not altered, defaced, or covered by any other material.(d)Post at the saine places and under the same conditions as inparagraph (c) above as soon as they are forwarded by the RegionalDirector copies of the Respondent Union's notice attached heretomarked "Appendix B."(e)Mail to the said Regional Director signed copies of the noticemarked "Appendix A" for posting by the Respondent Union as here-inafter provided.(f)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.II.Respondent Retail Clerks International Association, LocalNo. 777, AFL-CIO, and its successor Retail Clerks Union Local 770,its.officers, agents, representatives, and assigns, shall:1.Cease and desist from :(a)Causing or attempting to cause the Esgro Companies to dis-criminate against any employees in violation of Section 8 (a) (3) ofthe Act.(b) In any other manner restraining or coercing employees in theexercise of the rights guaranteed in Section 7 of the Act, except in amanfler permitted in Section 8 (a) (3) of the Act.2.Take the. following affirmative action which the Board findswill effectuate the policies of the Act :(a)Jointly and severally with the Esgro Companies make HerbertRivkin whole for any loss of pay he may have suffered by reason of hisdischarge by Esgro Central Inc., on February 23, 1960, until his rehireat Esgro Valley Inc., on March 1, 1960.,I In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shallbe substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decreeof the United States Court of Appeals, Enforcing an Order " ESGRO INC. AND ESGRO VALLEY INC.289(b)Post at its offices in conspicuous places, including all placeswhere notices to members are customarily posted, copies of the noticeattached hereto marked "Appendix B." 2 Copies of said notice, to befurnished by the Regional Director for the Twenty-first Region, shall,after being duly signed by a representative of said Respondent, beposted by the Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter.Reasonable stepsshall be taken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c)Post at the same places and under the sane conditions as inparagraph (b) above, as soon as they are forwarded by the RegionalDirector, copies of the Respondent Companies' notice attached here-to marked "Appendix A."(d) Alai] to the said Regional Director signed copies of the noticemarked "Appendix B" for posting by the Respondent Companies ashereinbefore provided.(e)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS HEREBY FURTHER ORDERED that the complaint, to the extent thatit alleges violations of the Act against White Front Stores, Inc., be, andit hereby is, dismissed.2 See footnote1,supraAPPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decisionand Orderof the National Labor Relations,Board, and in orderto effectuate the policies of the National LaborRelationsAct, you arenotified that:WE WILL offerHerbertRivkin immediate and full reinstatementto his former or substantially equivalent position with Esgro.Valley Inc., withoutprejudice to seniority and other rights andprivileges,and make him whole for any loss of earnings he mayhave suffered as a result of the discriminations against him.WE WILL NOT discriminate against any employee because the has.exercised rights protectedby the NationalLabor Relations Act,,or because he has filed charges with the National Labor Relations.Board.WE WILLN07' inany othermanner interfere with, restrain, orcoerce employees in the exercise of the rights to self-organization,to form labor organizations,to join or assist any labor organiza-tion, to bargain collectively through representatives of their ownchoosing,or to engage in any concerted activities for the purpose634449-t,2-vol 135-20 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDof collective bargainingor othermutual aid or protection, or torefrain from any or all such activities, except inthe manner per-mitted in the provisos to Section8 (a) (3).ESGRO INC.,ESGROVALLEY INC.,ESGRO CENTRAL INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered,defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, you are notified that :WE WILL NOT cause or attempt to cause the Esgro Companies todiscriminate against any employees in violation of Section8(a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesin the exercise of the rights guaranteed in Section 7 of the Act,except as permitted in Section 8(a) (3).WE WILL make Herbert Rivkin whole for any loss of earningssustained by him from February 23 to March 1, 1960.RETAIL CLERKS UNION LOCAL 770 (SUCCESSOR TORETAIL CLERKS INTERNATIONAL ASSOCIATION,LOCAL No. 777, AFL-CIO),Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges duly filed by Herbert Rivkin,an individual,the General Counselof the National Labor Relations Board issued a consolidated complaint alleging thecommission of unfair labor practices,within the meaning of the National LaborRelations Act, as amended, 29 U.S.C. Sec. 151,et seq.,herein called the Act, on thepart of Esgro Inc., Esgro Valley Inc., White Front Stores, Inc:, herein called WhiteFront, and Retail Clerks International Association,Local #777, AFL-CIO,hereincalled RetailClerks #777.'In essence the consolidated complaint alleges that White Front by maintainingand enforcing a collective-bargaining agreement with Retail Clerks#777, and ESGRO INC.AND ESGROVALLEY INC.291simultaneously maintaining and enforcing licensing agreements with Esgro ValleyInc., and Esgro Central Inc.,has engaged in unfair labor practices;that Esgro Inc.,Esgro Valley Inc., and Esgro Central-Inc., by licensing agreements with WhiteFront;and by executing,maintaining,and enforcing a collective-bargaining agree-ment with Retail Clerks #777 and by discharging Herbert Rivkin, has committedcertain unfair labor practices;and that RetailClerks #777,by maintaining andenforcing a collective-bargaining agreementwithWhite Front,by executing, main-taining, and enforcing collective-bargaining agreements with Esgro Valley Inc. andEsgro Central Inc., and by demanding the discharge of Rivkin,has engaged in otherunfair labor practices.This matter came on for hearing before me in Los Angeles, California, fromDecember 28 through December 30, 1960, with all parties represented.' Briefs fromall counsel have been received and considered.Upon the entire record in the case and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE OPERATIONS OF THE RESPONDENTSEsgro Inc. is a California corporation wholly owned by its president, Francis J.Esgro.Esgro Inc., from a location in Los Angeles, purchases jewelry, cameras,and other goods to a value in excess of $50,000 annually from suppliers locatedoutside the State of California.Esgro Inc.warehouses this merchandise and suppliesit to Esgro Valley Inc., Esgro Central Inc., and other retail outlets.Esgro ValleyInc. and Esgro Central Inc. are California corporations.Francis J. Esgro is thepresident of each of these latter corporations and owns all of the stock in each.Esgro Valley Inc., herein called Valley, is a retail camera and jewelry enterprisedoing a retail business in space provided by White Front on the latter's premises inthe San Fernando Valley area of Los Angeles County.Valley obtains its entirestock from Esgro Inc. and sells annually at retail more than$500,000 in merchandise.Esgro Central Inc., herein called Central, operates a retail business on the premisesof a White Front store on Central Avenue in Los Angeles, California.Centralpurchases all of its merchandise from Esgro Inc. and its annual sales at retail exceed$500,000 in value.White Front Stores, Inc., herein called White Front, is a California corporationengaged in the business of operating retail department stores. In 1959 White Frontsold merchandise having a value in excess of $500,000. Stock for its stores valued atmore than$50,000 was shipped directly to it from points located outside the Stateof California.-RetailClerks#777 entered into a collective-bargaining contract withWhiteFront covering White Front employees and on a later date entered into collective-bargaining contracts with Valley and with Central covering the respective employeesof the latter corporations.Subsequent to the execution of these bargaining agree-ments on about April 1, 1960, Retail Clerks #777 became merged with Retail ClerksUnion, Local 770, herein called Retail Clerks 770, and thereafter had no separateidentity.I find that White Front, Esgro Inc., Valley, and Central are each engaged incommerce within the meaning of Section 2(6) and (7) of the Act and that theoperations of each satisfy the Board's jurisdictionalcriteria.2I find that Retail Clerks #777 at all times material herein was a labor organiza-tion within the meaning of Section 2(5) of the Act; that Retail Clerks Union, Local770 is also a labor organization within the meaning of that Section, and that onApril 1, 1960, Retail Clerks #777 became merged with Retail Clerks 770.Although the operations of Central are such as to enable the Board to assertjurisdiction, a question arises concerning the power of the Board to make findings-of-unfair labor practices against that corporation or to remedy any such violationsshould they be found. In respect to Esgro Inc., Valley, and Central, the complaintallegesthat they "constitute a single integrated business enterprise."Bracketing thethree corporations under the designation"Respondent Esgro,"the complaint assertsthat they constitute"an employer"engaged in commerce. -As had been noted,1No appearance was entered for Retail Clerks #777However counsel for RetailClerks 770 answered the complaint against Retail Clerks #777 and participated fully inthe hearing2As to Valley and Central this findingis based inpart ,upon, the inference that somepart of the imports of Esgro,Inc. are sold to Valley and Central.Thus each indirectlyreceives goods from-points beyond the Californiaborders. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDFrancis J. Esgro, an individual, is the sole owner of the three corporations.Inc. is the sole supplier of theremainingtwo.Business records of the three corpora-tions are kept at the office of Esgro Inc. by an individual in the employ of the lastcorporation.Francis J. Esgroselectsmanagersand sometimes other personnel forValley and for Central.The managers in turnsometimeshire or discharge em-ployees at their respective locations.On the basis of the entire recordit isobviousand I find that all hirings and discharges are subject to the approval of Francis J.Esgro.Valley and Central have collective-bargaining agreements identical in formand content covering employees at the two locations.The contracts were executedin behalf of each corporation by Francis J. Esgro.Obviously Francis J. Esgro asan individualis incomplete control of the three corporations, but this control derivesobviously from his office as president of each and from his stockownership.Noone of the corporations is by reason of stockownership in position to control another.Each of the retail outlets is dependent upon Esgro Inc. as a supplier of merchandiseand neither purchases elsewhere.However as between Valley and Central thereisno interdependency.Each is operated separately from the other.They are inseparate trading areas and there is no policy of employee interchange.Employeesof Valley are carried on payrolls peculiar to that enterprise and the same is true inrespect to Central.On the occasion when an employee is moved from one retailstore to another he is shown as terminated at the store from which he is removed.It appears that these changes are made by Francis J. Esgro and not by the storemanagers.No charge was filed against Central and this corporationisnotnamed as arespondent in the caption of the complaint.However, because the three corporationsare wholly owned by Francis J. Esgro and because he is the active and effectiveoperating head of each, the complaint alleges that they constitute a single respondentand that an unfair labor practice committed at any of the operations is an unfairlabor practice committed by a single employer.Because no one of the corporationshas a stock interest in or control over another, because Francis J. Esgro, an indi-vidual, has not been charged with the commission of any unfair labor practices,and because in the circumstances it is my opinion that a corporation may not bethe subject of a complaint based upon a charge naming another corporation eventhough both may be commonly owned, I will make no finding of unfair laborpractices in respect to Central.There aresituationswhen it is appropriate, neces-sary, and permissible to "pierce the corporate veil."However, in all cases wheresuch a device is invoked and separate corporate identities are put aside there is someshowing that the corporate form was adopted or used to accomplish a forbidden endor to frustrate statutory policy.In such situations a court may look behind thecorporate sham to bring the real defendant to bar.Here there is no suggestion thatthe separate corporations were formed upon other than legitimate business con-siderations.The separateand distinctexistence of these corporations as employerscannot. I think, be ignored and the absence of a charge alleging the commission ofany unfair labor practices on the part of Central requires the dismissal of thecomplaint against it.II.THE UNFAIR LABOR PRACTICESOn January 10, 1958,Centraland Valley entered into separate but identicalagreementswithWhiteFront in whichWhite FrontlicensedValleyto operate acamera andjewelrydepartment in White Front's San Fernando Valley store, andlicensedCentralto operate a similar departmentinWhite Front's Central Avenuestore.The agreements have since been renewed and were in effect at the time ofthe hearing.The complaint alleges that paragraph 18 of each such agreement con-flicts with theAct whenconsidered along with another and different agreement run-ning between White Front and RetailClerks #777.The paragraph reads:Agreement with Union.In order to have complete harmony in the operation of the Licensoi'a busi-ness, Licensee agrees that in the event it is requested to enter into an agreementwith an organized union with whom Licensor has an existing agreement coveringits employees,itwill enter into a agreementwithsaid organized union cover-ing salary andotherworking conditions for its employees.The agreement between White Front and RetailClerks #777dated July24, 1959,reads in Section XI(i) :Any new lease agreement or renewal of an existing lease agreement enteredinto between the Employer and any concessionaire subsequent to the date ofexecution of this'agreement shall provide that the concessionaire shall employhis retail store employees at the same wages, hours and working conditions as ESGRO INC. AND ESGRO VALLEY INC.293provided by this Agreement and that the lease agreement shall be cancellableupon forty-eight (48) hours' notice by the Employer in the event that theconcessionaire is picketed or threatened with picketing as the result of a bonefide labor dispute. . . .On November 18, 1959, all employees of Valley and of Central met with Fran-cis J. Esgro and a representative of Retail Clerks #777.At this meeting a ma-jority of the employees in each store indicated their desire for representation byRetail Clerks #777.There is evidence of a persuasive character to the effect thatEsgro told the employees that unless they joined Retail Clerks #777, nis licensewith White Front would not be renewed when it expired February d, 1960. Indeed,Esgro himself, although testifying that he told the employees the decision was onefor them to make, admitted that he said if they did not join this union there might.be another concessionaire in the White Front stores.Even if it be true that Esgroon this occasion said only that a failure to designate Retail Clerks #777 mightgive rise to a possibility of a change in concessionaires, I think it unreal to supposethat the employees hearing this did not make the obvious connection between theduration of Esgro's license and the security of their employment. I think it amplyclear that the designation of Retail Clerks #777 by the employees of Valley andCentral was made in circumstances which induced a reasonable belief that theircontinued employment required them to take such action.However, the firstcharge in this proceeding was filed on June 2, 1960.November 18, 1959, being adate more than 6 months preceding the filing of that charge, no unfair labor practicefinding may be based upon the happenings at this meeting and none will beAfter negotiations, Francis Esgro acting for Valley and Central, on January 26,1960, entered into separate but identical collective-bargaining agreements with Retail'Clerks#777.Nothing in the provisions of these agreements is allegedper setobe unlawful. It is argued, however, in support of the complaint that Retail Clerks#777 on the date of the execution of these collective-bargaining agreements did notrepresent an uncoerced majority of employees at either storeThe short answerto this argument is that the burden of showing a coerced majority or coercion inany respect has not been met by the General Counsel.The happenings at themeeting on November 18 are barred from consideration on this point by Section10(b) of the Act. I find that the execution of the said agreements on January 26,1960, has not in any respect been established to be a violation of the Act.It is further argued by the General Counsel that the licensing agreement runningbetween White Front on the one hand and Valley and Central on the other forcedthe twolicenseesto accept Retail Clerks #777 as the bargaining representative ofthe affected employees.The argument runs that if Valley and Central did notenter into a contractual relationship with Retail Clerks #777,White Front wasbound not to renew the licenses at the Valley and Central stores. I find no illegalityin paragraph 18 of the licensing agreements.Apart from the fact that the languageof that paragraph does not in terms appear to require the licensees to enter into anagreement with any union other than one entitled to recognition, it is also the factthat there is a complete lack of evidence tending to show that White Front at anytime within the period beginning 6 months before the filing of the first charge byany overt act sought to force either licensee to enter into any sort of agreementwith Retail Clerks #777. In a much divided opinion(Northern California Chap-ter,The Associated General Contractors of America, Inc, et al.,119 NLRB 1026)a Board majority has held that such contract language without more does not con-stitute a violation of the Act. I consider that decision to be controlling here andwill therefore dismiss that aspect of the complaint.Herbert Rivkin came to the employ of one of the Esgro corporations in 1956 asa salesman.Until his final discharge on June 19, 1960, from Central, he had workedat each of the stores and once for a period of several weeKs in the warehouse ofEsgro, Inc.Rivkin seems to have been a competentsalesman andto have hadsomequalities as an employee which Francis Esgro found to be attractive.He wasdischarged by the manager of Valley on one occasion but shortly thereafter wasrehired by Esgro and put to work at the Central store. There is evidence that Rivkinwas a somewhat better than average salesman but that for about the last year of hisemployment he busied himself in rearranging counter displays and in devising in-Nentory systems somewhat to the disadvantage of sales.Rivkin lived in a locationnear Valley but removed by about 35 miles from Central.In February 1960 Rivkin was working at Central although he had on many occa-sions sought to be transferred to Valley, urging upon Francis Esgro the considera-tion that the latterlocationwas much more convenient for him.About mid-Feb-ruary Rivkin was told by Julius Derge, the manager of Central, that the contractwith Retail Clerks #777 required that Rivkin join that union in order tocontinueemployment.On February23, Dergetold Rivkin that if he did notjoin he could 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot come to work the next day. Rivkin consulted by telephone with Francis Esgroand verified that he was indeed required to become a member if he wanted tocontinue at work.Rivkin did not join and did not appear for work on February 24.Francis Esgro testified that an agent for Retail Clerks #777 had informed himabout February 15 that Rivkin was one who had not yet joined and that Rivkinmust do so if he desired to continue at work.Esgro conceded that be passed thisinformation on to Manager Derge and to Rivkin.No witness for Retail Clerks#777 testified to this point. I find that on or about February 15, 1960, RetailClerks #777 demanded the discharge of Rivkin if he did not become its member.3On February 29, Rivkin came to Esgro's office at Esgro Inc. and talked with Esgroabout employment.As a result Rivkin agreed to join Retail Clerks #777 and Esgroagreed to put him to work at Valley. Each kept his agreement and Rivkin becamea salesman at Valley on March 1. Apparently resentful of the necessity for joiningRetail Clerks #777 and believing that the employees of Valley and Central werecoerced into designating that organization as bargaining representative, Rivkin ex-pressed that opinion to other employees.On two occasions, however, Rivkin invokedprovisions of the collective-bargaining agreement to secure overtime pay from hisemployer.After returning to work at Valley, Rivkin continued to devote a portion of histime to nonselling activities with the result that his sales fell off.On at least twooccasions Francis Esgro told Rivkin that he wanted the latter to devote his time toselling rather than to attempts to reorganize the department.On several occasionsduring this period Francis Esgro told Rivkin that he was needed at Esgro Centralbecause he felt that Rivkin could increase diamond sales.When Esgro asked Riv-kin to transfer to the Central store, Rivkin answered that the Valley store was moreconvenient for him and that he was doing valuable work in "rejuvenating" thedepartment.On June 2 Rivkin filed the first charge in this proceeding against Valley, allegingthat he was discharged unlawfully on February 23.On June 4 a copy of thecharge was served by registered mail to the address of Valley in the White Frontstore and was accepted by an individual purporting to sign for White Front.Theprecise date on which this charge was received by Valley is uncertain.On June 7Esgro told Rivkin that his sales were about one-half those of another salesman inthe department.Rivkin said that he had been doing work other than selling.Laterin the day Esgro said that he wanted to transfer Rivkin to Central to sell diamonds.No mention was made during these conversations concerning the filing of thecharge.In the evening, June 8, Esgro telephoned Rivkin at Valley.The following ac-count of the conversation which ensued is based upon the credited and uncontra-dicted testimony of Rivkin.Esgro said that he had just received a letter from theBoard and asked if Rivkin had been to the Board's office. Rivkin admitted that hehad and Esgro asked him to explain his motive.Rivkin said that he wanted to bepaid for the days he had lost from work in February. Esgro said that Rivkin was"getting many involved" and that Esgro was being put "on the defensive."Addingthat he perhaps should have discharged Rivkin in February, Esgro said that he hadbeen overpaying Rivkin for some time.Rivkin mentioned that he had joined theUnion upon Esgro's agreement that he would be put to work at Valley.Esgroanswered that he was running the business and would decide where an employeecould best be used.June 9 was an off-day for Rivkin. Late in the evening he received a telephone callfrom Manager Derge of Central telling him to come to work at Central on June 10.Speaking to Esgro in the morning of June 10, Rivkin asked why he was not permittedto stay at Valley.Esgro answered that he was under no obligation to explain butthat the change was made for business considerations.When Rivkin sought toargue the merits of the matter, Esgro told him to report to Central or to considerhimself terminated.Rivkin went to work at Central.Manager Derge conceded that Esgro had spoken to him about Rivkin's visit to theoffices of the Board.After a searching cross-examination on the point, Derge ad-mitted that in the same conversation Esgro said that he was going to transfer Rivkinfrom Valley to Central.On redirect, Derge said that he could not recall whetherthis conversation with Esgro took place before or after the transfer and finally, thatithappened after Rivkin had begun his last span of employment at Central. In histestimony Esgro said that he did not believe he was aware of the filing of the charge8I infer that this was a demand for immediate discharge.There is no testimony inbehalf of Local #777 to suggest otherwise.The contract was signed January 26 buteffective January 15This may have given officials of Local #777 the thought that the30 day grace period began running on the earlier date. ESGRO INC. AND ESGRO VALLEY INC.when the transfer was made.Upon consideration of the somewhat conflicting bits ofevidence I credit the testimony of Rivkin to the effect that the filing of the chargewas mentioned by Esgro to Rivkin on June 8.1 am convinced that the admissionof Derge on cross-examination that the charge was mentioned by Esgro in the con-versation relating to transfer reflects accurately what happened. I find thereforethat among the considerations leading to the move of Rivkin from Valley to Centralwas the fact that he had filed a charge againstValley.On June 19, Esgro came to Central and spoke with Rivkin. Esgro said that Rivkinhad complained about not being paid for overtime and had filed a charge with theBoard.Mentioning that Rivkin's sales in May were low, Esgro said that unless hegave up such activities as complaining to the Union about overtime payments andfiling charges with the Board, he would have to leave the company.After an argu-ment about whether Rivkin would quit or whether Esgro would discharge him. Esgrofinally told Rivkin that the latter was fired.This account of the happenings on June19 derives from the testimony of Rivkin.Without particular reference to the con-versation with Rivkin on June 19, Esgro testified that he at no time told Rivkin thathe was discharged because of the filing of a charge.The discharge took place,accord-ing to Esgro,becauseRivkin's sales were poor and because he spent too much time innonselling activities.Derge who was present on this occasion testified that there wasno mention of the Board.On June 20 Rivkin spoke to Esgro at the latter's office.Esgro said that Rivkinwas fired because of his poor sales record.On June 23 Rivkin met with Esgro andwith a representative of Retail Clerks 770.According to Rivkin, on this occasion,Esgro said that he was discharged because of poor sales and because he had talkedto other employees about the Board and the Union.Samuel Matelson,a businessrepresentative of Retail Clerks 770, testified that he was present and that Esgro at-tributed the discharge to incompetence as a salesman and mentioned nothing aboutunion or Board activity.Derge testified that there was no mention of the Board atthe June 23 meeting.Esgro denied that he made any such statement to Rivkin onthis occasion.Ihave set forth above and given consideration to the testimony of several wit-nesses concerning statements made by Esgro in conversations with Rivkin after thetransfer to Central because this testimony has probative value in connection with thetransfer from Valley.Because no charge was filed on or served upon Central, afinding of unfair labor practices against Central will not be made. It may be ofcourse argued that in his conversations with Rivkin at Central, Esgro was speakingfor one of the corporations named as a respondent in the complaint.There is littlerational basis for such a conclusion.Neither Esgro,Inc. nor Valley as corporationshad any control over Central.Esgro's authority to discharge Rivkin from Centralderived from his position as president of that corporation.There is no reason tosuppose that on the occasion when he spoke to Rivkin after the transfer he wagspeaking to him in any other capacity. I credit Rivkin's testimony as to the contentof the conversation with Esgro on June 19, and I find therefore that Esgro mentionedas one of the reasons for discharge his displeasure with Rivkin because of his enlist-ment of union aid in obtaining pay for overtime and because of the filing of a chargewith the Board.I do not believe that Esgro would have mentioned such considera-tions in the presence of Matelson on June 23.I find that Rivkin is mistaken in his,recollection that Esgro did so.Concluding FindingsThe terms of the collective-bargaining agreement between Esgro Central and RetailClerks #777requiring employees to become members of that organization 30 daysafter employment or 30 days after the effective date of the agreement are lawful.Thus after February 26, 1960,Rivkin could lawfully have been required to applyfor membership to Retail Clerks #777 and to tender the requisite dues and initiationfees.However,the demand that he comply with this requirement was made byRetail Clerks #777 about February 15 and Rivkin was discharged for failure to doso at the close of business on February 23.As noted no charge was filed against EsgroCentral at any time and a finding of unfair labor practices against that corporationmay not be made.However,Esgro Central is an employer and it was caused byRetail Clerks #777 to discharge Rivkin unlawfully.By this circumstance, RetailClerks #777has caused an employer to discharge Rivkin in violation of Section8(a)(3) of the Act and has thereby violated Section 8(b)(2) of the Act. Bycausinghis discharge, Retail Clerks #777 has restrained and coerced Rivkin in theexercise of rights guaranteed in Section 7 of the Act and has thereby violated Section8(b)(1) (A) of the Act._ 296DECISIONSOF NATIONALLABOR RELATIONS BOARDWhen on June 10, Esgro told Rivkin to report to Central on penalty of dischargeRivkin was terminated at Valley.Why? There is much testimony to the effect thatEsgro had long desired to use Rivkin's talents as a salesman at Central and thatonly because Rivkin opposed such a move was he permitted to remain at Valley. I.am convinced also that Rivkin was one prone to involve himself with detail notessential to sales and that this proclivity annoyed and antagonized the managers underwhom he worked. Rivkin thought he knew best how to handle his job and he wasnot easily diverted from his concepts by his superiors.Thus I find it to be a fact=thatEsgro before the filing of any charge desired to move Rivkin to Central and.thatEsgro had reason to find dissatisfaction with Rivkin in that Rivkin neglectedsales work to favor other activity.Yet Esgro until June 9, perhaps unwillingly, keptRivkin at Valley.When Rivkin was told to report to Central it was after Esgrohad questioned him about the filing of a charge, after Esgro had expressed unhappi-ness over this development, and after Esgro had told Rivkin that on account of thecharge he was unsure that he could trust Rivkin in the future.The question posed.at the opening of this paragraph can hardly be answered with absolute convictionthat the correct result has been reached.Esgro must have regarded Rivkin as asalesman who had value in his organizations for he agreed to let him work at Valley`beginning March 1 at a time when he preferred to have him at Central. That Esgrohad reason for dissatisfaction with Rivkin in certain respects is also clear.But Rivkin'spersonality with whatever quirks it entailed was a familiar one to EsgroThechange to Central did not promise to bring about a change in Rivkin. I conclude.thatRivkin was permitted to stay at Valley until June 9 because Esgro on balance,preferred to accommodate Rivkin as against having him in a store where his serviceswould have been of more value to Esgro. I think that the evidence fairly establishesthat when Esgro learned that a charge had been filed he decided that he would nolonger give preferential treatment to an employee who had by filing the charge dis-played no such consideration for him.The charge, I find, tipped the balance bringingabout the termination of Rivkin at Valley and the move to Central.By terminating Rivkin at Valley because he had filed a charge Vally discriminated.against Rivkin in violation of Section 8(a) (4) of the Act. It is so found. By the dis-,charge Valley interfered with, restrained, and coerced Rivkin in the exercise of rights.guaranteed in Section 7 of the Act and thereby violated Section 8(a)(1) of the Act.The evidence does not present a violation of the Act on the part of Esgro Inc.,Esgro Central Inc., or White Front Stores, Inc.The complaint against the corpo-rations will be dismissed.III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe unfair labor practices found occurring in connection with the operations of'EsgroValleyInc and Esgro Central Inc.,set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce and-the free flow of commerce.IV.THE REMEDYHaving found that Respondent Esgro Valley Inc., had engaged in certain unfairlabor practices and that Respondent Retail Clerks #777 has engaged in certain otherunfair labor practices it will be recommended that each cease and desist therefromand take certain affirmative action designed to effectuate the policies of the Act.Retail Clerks Local 770 as the successor to Retail Clerks #777 will, of course, berequired to remedy unfair labor practices of the latter.As to Esgro Valley Inc., it will be recommended that it offer immediate and fullreinstatement to Herbert Rivkin to his former or substantially equivalent position.and that it make him whole for any loss of earnings sustained by him from June 10,1960, to the date of the offer of reinstatement less his net earnings during thatperiod.As to Retail Clerks #777 and its successor Retail Clerks Local 770, it will berecommended that both make Rivkin whole for any loss of earnings sustained by him-for the period from February 23 to March 1, 1960,less hisnet earnings during thatperiod.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.The evidencedoes not establisha violation of the Act in any particular by!Esgro Inc. AMERICAN FEDERATION OF TELEVISION & RADIO ARTISTS 2972.The evidence does not establish a violation of theAct in any particular byWhite FrontStores, Inc.3.By reasonof the factthat no charge was filed orservedupon EsgroCentral Inc.,no finding of unfairlabor practiceismade as tothat corporationand no order isrecommended against it.4.Esgro ValleyInc. and EsgroCentral Inc.are employers within the meaning ofSection 2(2) of the Act.5.Retail ClerksInternational Association.Local No. 777, AFL-CIO,is a labororganizationwithin themeaning of Section2(5) of the Act.6.Retail Clerks Union,Local 770. is alabor organization within the meaning ofSection 2(5) of the Actand is the successorto Retail ClerksInternationalAssoci-ation, Local No. 777, AFL-CIO7.By causingan employerto discharge Herbert Rivkin inviolation of Section8(a) (3) of the Act on February 23, 1960,RetailClerks #777 has violated Section8(b)(2) and 8(b)(1)(A) oftheAct.8.By dischargingHerbert Rivkinon June 10, 1960, RespondentEsgro Valley Inc.has violatedSection 8(a)(1) and(4) of the Act.9.The aforesaidunfair labor practices are unfairlaborpractices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]American Federation of Television and Radio Artists, AFL-CIOand L.B.Wilson, Inc. (Radio Station WCKY)Cincinnati Local,American Federation of Television and Radio,Artists,AFL-CIOand L.B.Wilson,Inc., (Radio StationWCKY).Cases Nos. 9-CC-131 and 9-CC-132. January 15,1962ORDER DENYING MOTIONOn October 31, 1961, the Board issued a Supplemental Decision andAmended Order (133 NLRB 1736), pursuant to remand of theUnited States Court of Appeals for the Sixth Circuit (285 F. 2d 902).On November 16, 1961, the Charging Party filed a motion for re-consideration.On November 27, 1961, the Respondents filed amemorandum in opposition.The motion for reconsideration argues principally that the Boardexceeded the scope of the court remand, and the Supplemental De-cision was therefore void and without effect on the original Decisionand Order (125 NLRB 786).More particularly, the argument isthat the court remand only authorized the Board to make findings offact upon the evidence exclusive of the testimony of witnesses Thorn-burgh and Sheppard, and did not authorize the Board to modify itsoriginal decision.We find merit in the Respondents' argument, in opposition, thatthe court remand necessarily included authority for the Board torender a new decision based upon its findings of fact.The Board having dulyconsideredthe matter,IT IS HEREBY ORDERED that the Charging Party's Motion for Re-consideration be, and it hereby is, denied.135 NLRB No.27._`